               Case 2:20-cv-00757-MJP Document 38 Filed 08/26/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          SUSAN CUSTER,                                     CASE NO. C20-757 MJP

11                                  Plaintiff,                DISMISSAL ORDER

12                  v.

13          CHANDLER SMITH, JANE DOE
            SMITH, BNSF RAILWAY
14          COMPANY, JOHN DOE I-V,

15                                  Defendants.

16

17          The Court having been notified of the settlement of this case, and it appearing that no

18   issue remains for the court’s determination,

19          IT IS ORDERED that this action and all claims asserted herein are DISMISSED with

20   prejudice and without costs to any party.

21          In the event that the settlement is not perfected, any party may move to reopen the case,

22   provided that such motion is filed within sixty (60) days of the date of this order. Any trial date

23   and pretrial dates previously set are hereby VACATED and all pending motions are

24   TERMINATED.


     DISMISSAL ORDER - 1
             Case 2:20-cv-00757-MJP Document 38 Filed 08/26/21 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated August 26, 2021.

 3                                                       A
                                                         Marsha J. Pechman
 4
                                                         United States Senior District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     DISMISSAL ORDER - 2
